Oo fe TD DH nA Fe WD NHN eK

bBo NH WN NH WH WH WV NO NO es SS SS SS OS
oo sa DH WU S&F WY NY K§ CO DO DW AIT HD A F&F WY NYO KS OC

 

Case 5:18-cv-00369-CJC-ADS Document 59

joaquin andres acosta
PO BOX 2889
Big Bear Lake, California

Filed 11/28/18 ~Page 1 of 28 Page ID #:390

anal or

ong NOY 28 PM 3:33

CLERK U.S. DISTRICT COURT

CENTRAL DIST. OF CALIF.
RIVERSIDE

BY

 

United States District Court

411 West Fourth Street, Santa Ana, California

Joaquin Andres Acosta, my heirs,
successors, assigns and agents

v.
United States of America;

U.S. Forestry San Bernardino National
Forest;

United States Attorney General;
United States Deputy General Anwar

Kahn, and his domestic partner/spouse;

Mark R. Snyder, and his domestic
partner/spouse;

Eileen M. Decker, and her domestic
partner/spouse;

Joseph B. Widman, and his domestic
partner/spouse;

Deveree Kopp, and her domestic
partner/spouse;

unknown men/women, and each of their
assumed/presumed betrothed/spouse and
or domestic partners who assisted the
above identified individuals;

etc; etc; etc.

 

 

5:18-cv-00369 CJC (ADS)

Claimants Courtesy Response re

OPPOSITION TO DEFENDANT UNITED
STATES, U.S. FORESTRY SAN
BERNARDINO NATIONAL FOREST,
MARK R. SNYDER and DEVEREE
KOPP’S MOTION TO_ DISMISS;
DECLARATION; Certificate of Service.

Date: 12/12/2018

Time: 10:00 a.m.

Judge/Magistrate: Autumn D. Spaeth.
Room: 6B.

Page -1-
Case 5:18-cv-00369-CJC-ADS Document 59 Filed 11/28/18-~Page 2 of 28 Page ID #:391

—

— —
—

oI AW Fo Hb KB 5S 6 w&® QD AH BD

So 2 wm NW AH WU BR Be bw

oo.
wo

 

TABLE OF CONTENTS
I. INTRODUCTION, ..............-. eee eee beeees ecw ceteecneweve |
i. CLAIMS.AND DEFENSES AGAINST DISMISSALS OF ACTIONS. .......... 1
Breach of Contract...........-.+5 pede eet ttaeeeas webb eee cece news 23
Failure:to Comply with Notice Requirements............. bee ue teen aee a
Filing Notice without complying with Procedure were

“Strategic Decisions,” they were not Inadvertence, Mistake
ot Surprise... 20.6. eee bebe cece vee ee dvebevrevareces 8
Re Meet and Confer... .. sees a
Wl. RE MOTIONS TO DISMISS................. ene knee eee bea eees 13
U.S. Attorney’s Defective Ascertainment.of the Present Matters. . wees 1B
Defenses to the Motions to Dismiss the. §1983 Actions. .....6.......00000- 16
No Extensions of Time Were Granted... 0.0... ccc cette teers 17
No Signed and Sealed. Orders of the Court Exist.. 0.00... .... 0.00 0000000. 17
Claimants Made Numerous Requests for Entries of Defaults. but Ignored... .... 17
Authorities Pertaining to Pretrial...-..-...... cena bbw nen eens wise 18
Claimants. Invoked Federal Question Jurisdiction......... ede s stew nena LY
IV. CONCLUSIONS, ....000 0.000. c cece ne teens etter tees a)

Page -2-
od A A FON BF SF GCG w AAA Re DB = S

See oe

 

Case 5:18-cv-00369-CJC-ADS Document 59 Filed 11/28/18-~Page 3 of 28 Page ID #:392

TABLE OF AUTHORITIES
STATE CASES

164 Cal, 532, [129 P..981]...... eden eee ee eens eee een eee wee ee eee AD
177 Cal.App. ‘4th SB bk cee ee ree eee eee tree Eee een eee e eens 4
Galleria Plus, Incorporated. v. - Hanmi Bank, ‘179 Cal.App. ‘4th. 101 Cal-Rptr. 3d (2009)..... 6,7

 

Galleria Plus, Incorporsied v Hanmi Bank, 179 Cal.App.4th 535, 101 Cal. Rot 3d at App.

 

 

 

 

 

 

 

 

 

 

2009). ...... Le ee en ee eae ee eae eee ee eee nee eb ebb deans eee ende 4
FEDERAL CASES
Abbot Labs. v. Gardiner, 387 U.S. 136, 87 $.Ct.. 1507, 18 L.Ed, 2d 681 (1967)}.......... ... 17
Alexander vy. Sandoval, 532 U.S. 275, j21 S.Ct. 1511 (2001)... 0... eee ee pone eee ee 17
Arreola Rand v. Rowland, 113 F.3d 1520 (9th Cir, 1997)... eee eens 7, 8, 13
‘Bowen v. Michigan Academy of Family Physicians, 476 U.S. 667, 106 S. Ct. 2133 (1986). i?
COA, 9th Cir. 1998.00. ee be ee tee nese eben abate seen g, 15
Califano v. Sanders, 430 US. 99, 97 S. Ct. 980, 51 L.Ed. 2d 192. (197). etc d eta rete eens Wi
Feldberg v. Ouechee Lakes Corporation., 463 F.3d (2nd Cir- 2006)....... ues veseeaeaee J
Gaskin v. Pennsylvania,.231 F.R.D. 195 (B.D. Pa. 2005)... 2. ec eee eee ee 9
Merrell Dow Pharms,, _Incorporated v. Thonipson, 478 U.S. 804, 106.8.Ct. 3229, 92 L. Ed. 2nd
(1986)..... eee eed ee eee eee need eee eee ted teen eee e eee b aed 16
Monroe'v. Pape | 365 USS. 167 (1961), rev'd on flier grounds Monell Vv: Department of Social
Servs., 436 US. 658 (1978). cece be tence tenet e bene eden 15
Moore v.. “Indiana, 999 F.2d 1125 (7th Cir. 1993).oc cece cece cee cert ene epee ens 3
_— ft NCUA v. First. National Bank and Trust Co., 522 U. 8. 479, 118 S. Ct. 927 (1998).. _ 17
-|| Patsy v. Board of Regents, 457 U.S, 496. (1982). Lele a ee eee eet e eee tenetaes teers LS
Quern vy. Jordan, 440 U.S. 332 (1979). ..... cece eee ae ee neta ee eee beens i
‘Riley v. Northwestern. Bell Tel. Company, 1 E, 3d TQS. cen eevee nen eeee neeee 79
Slaughter v. Southern Tale Company, 919 F.2d 304 (Sth Cir. 1990). vce eee eee eee ene enas 7
Snellman v. Ricoh Company 836 F.2d 528. (fed. Cir. 1987). 20.2. eee eee eee tet nee OD
United States v. Adler’s Creamery, Inc. (C.C.A.2d, 1939) 107 F.(2d) 987. ...... oes .
‘STATE STATUTES
Cal. Rules of Court, rule 3.1110 OE). betes bn keene eae eee ewe ett iteewecaees SF
Constitutions... 0.0... .c cee cece ne bene ceed cet cn vee be eeentvertenuinere: ven eees 10
FEDERAL STATUTES
36 CER. 261.1(d).. 2... bee bee ee eee eee vrcrsert 35, 0532,18, 17,18
Fed. R Civ. P. 1b\(IMO). eee beens re de ceete rate eaee nes J
28 USAC, 82675. 0 eee ee bec a enna bee e eee eee enn eke ev ew ee eee “12, 24
42 US.C.§1983. 0.2... Leber ene eee tna u ee ina bevenenes . 12, 13, 14, 15, 18, £9, 31,
2A, 26
93 Stat. 1284........0... Lea ena n eee naes Laken eee eee eee e nee eee weieees 12
110 Stat. 3853.0 0... c ace ee “bene even eeeveuceedauneees vee beneeee aeeen ee 12
62 Stat. 932........ acne eee eens re Leen eae weeded eee enes neeeee .. 14
68 Stat. 1241........ cece ena en deaae teed eee e cnet eneee are ae 1
71 Stat. 637......0... Depa ee ee cae ee nnn cae e eee eee nt eee enes bevweeceeee LS
93 Stat. 1284.00.00... 008. seven eevee eeess eaten ener eeee bane e etn neneeees .. 15
36 ULS.C. 261. 1(d).. beeen een eenes cence eeeae cd cee eet kent e een en eee eens 15
3 USC 8707 ene e een eee seen nanneee nde ewe enneee eevee hee e eee e nn eeeeeees 17.
5 U.S.C, §702 (right of review).. Le ee ee REE ee en ee eee eee l7
36 C, FR 2619........ ee een ee eee n eee ree nnn eet nee e eee ees 18
28 U.S.C. 56800), weve ee eae ee ee a LEER EERE CED en enn ne Eee n nee eens 24
—

CWA mA Bo YS 4 SF OD we AWK A PR we BD EH S&S

Oo of NU DH A BP Ww WD

 

Case 5:18-cv-00369-CJC-ADS Document 59 Filed 11/28/18~-Page 4 of 28 Page ID #:393

NOW COMES joaquin andres acosta, giving no consent to dismiss our §1983
claims, and providing grounds for an order denying with prejudice Respondents the
UNITED STATES, the U.S. FORESTRY SERVICE SAN BERNARDINO NATIONAL
FOREST, MARK R. SNYDER and DEVEREE KOPP’S MOTIONS TO DISMISS..

PLEASE TAKE NOTICE that joaquin andres. acosta hereby does not consent to the
motions to dismiss, and takes exception thereto, giving certain grounds in opposition
thereto, as stated in my Couttesy Notice, and below.

I. INTRODUCTION

A. These: actions arose from (1) an unlawful arrest, (2) seizure of my person and
property without the benefit of a warrant- no exigent. circumstances, (3) malicious
prosecution, (4) trial without a jury-though demanded, and many other unlawful
actions/crimes. committed against me as identified in my claims by the United States
of America, U.S. Forestry San Bernardino. National Forest, Mark R. Snyder, and
Deveree Kopp, United States Deputy Attorney Anwar Khan, Eileen M. Decker, and
Joseph B. Widman. The matter commenced in August 2015, in. the Big Bear
Mountain area where I was performing my individual/community duty of performing
fire. suppression activities with my own equipment that I owned/still own, and was
closest to the scerit, which, undér Federal Regulations, I was not liable criminally or

civilly. of 36 CFR. 261.1(d).

B. I was acquitted by Magistrate/Judge Sheri Pym, of all the criminal charges in
January 2017. It is my understanding that when Mark R. Snyder, Deveree Kopp,
Eileen Decker and Joseph B. Widman were sued in the personal/individual capacities,
that they were-personally/individually responsible for obtaining their own counsels, and
for paying for said counsel, as they individuaily, jointly and severally were responsible

for falsely chargmg me, arresting me, holding me over for nearly two years after

Page -4-
Case 5:18-cv-00369-CJC-ADS Document 59 Filed 11/28/18.Page 5 of 28 Page ID #:394

—

Oo nm WR ww BR ow

 

arraignment, and afier I had identified the regulation 36 C.F.R. 261.1{d) which only
applies to federal personnel, not the people whom the public servants work for, and
had advised each of them of at the time of the arraignment. Each of these
Respondents were apprised of the: law at that time,. yet individually and in concert
with. each other continued the false malicious prosecution case against me, knowing
that J was expressly exempt under the regulation. From the commencement of these
numerous acts, they are liable to. mé in their. personal/individual, joint and several
capacities for wrongfully depriving me of the exercise of my liberties, as I have

identified in my claims.

C. It is my further understanding that each of the Respondents may be
represented by the United States when sued in their personal/individual capacities,
only when they apply to the Attorney General or his delegate who may authorize
said representation.. On information and belief, I believe that SNYDER and KOPP
have not received approval by the Attorney General or his. delegate, and, there. is
no proof that -such approval ‘was. given; and, I have not seen, or been
presented with any evidence from Mr. Park that he was given authorization to
represent SNYDER and KOPP. My requirement for said documentary. evidence and
approval despite of my numerous requests to see said proofs, have gone wholly

ignored by PARK.

Il. CLAIMS AND. DEFENSES. AGAINST DISMISSALS OF THE ACTIONS!

 

‘California Pretrial Practice and Forms. §14:64 Contents of Notices. Thé notice of
a motion, other than for a new trial, must state: When the hearing will be held (court,
date, and time); The grounds upon which it will be made; and The papers, if any, upon
which it is to be bases. [CCP §1010; CRC.3.1110] [f the document fails to specify when
the motion will be.made, it is fatally defective. Galleria-Plus, Inc. v. Hanmi Bank, 179
Cal.App.4th 535, 101 Cal. Rptr.. 3.803 (Cal. App., 2009). “...a notice of a motion "must.
state when ... it will be made.” The availability of sanctions under section 128.7 in

Page -5-
Case 5:18-cv-00369-CJG-ADS Document 59 Filed 11/28/18-Page 6 of 28 Page ID #:395

—_—

MN Ww NM NY NM NM Be KB Se Se eB SR Se Se eB Se
Go AD Hh FF BW Be HF GS x0 tO RN BR ON

0 me AN DH WwW wm w LP

 

BREACH OF CONTRACT
A. Respondents breached the “quid pro quo contracts” they had with Claimant.
These “quid pro. quo contracts” ie., are. the Oaths: of Office each of the federal
employees. had with Claimant to protect me and my property. Each of the
Respondents failed to protect me and my property commencing August, 2015

through the erid of the Trial, which was January 2017.

B. Each of the Respondents, knew that from the time of the Arrest, and at
Arraignment, that pursuant 36 CFR. 261.1(d), 1 was expressly exempt ftom
prosecution, as I was performing “fire suppression”, but kept and ramped up their
witch hunt against me, wasting tens of thousands of dollars, and nearly a year and

a half of investigations, depositions, interrogations, court filings, telephone, travel

 

connection with undisputed facts is a question of law subject to de novo review. (Li v.
Majestic Industrial Hills LLC (2009) 177 Cal.App.4th 585, 591 [99 Cal. Rptr.3d 334],)...
“Respondent's purported notice, served April 25, 2008, indicated the motion would be
heard “on AAA at BBB." The document failed to specify when the motion would be
made, rendering it fatally defective. (See Bohn v. Bohn (1913) 164 Cal. 532, 536 [129 P.
981] [applying § 1010 to find a document. entitled:"motion" which failed to specify a time
for hearing fatally defective]; Cal. Rules of Court, rule 3.1110 (b)(1); 6 Witkin, Cal.
Procedure (Sth ed. 2008) Proceedings Without. Trial, § 9, pp. 433-434.) The document's
staternent that a: sanctions motion could be filed "on and after May 23, 2008" did not
provide notice of the 21-day period or serve the remedial purpose of section 128.7's
notice provisions.” [See §$14.26, 14.52; for other opening page requirements. §14.49
Notice.of Motion.-A notice of motion must state in the opening paragraph the nature of
the order being sought and the grounds for issuance of the order. CRC 3.1110(b) date of
filing of the action; and trial date, if set. 14:60 Notice of Hearing Written notice-of a
motion must be given. CCP 1005 lists a number of motions for which written notice is
required and then prevides that written notice is also required for any other proceeding in
which notice is required and no other time or method is prescribed by law or by court or
judge. [CCP §1005(a)(13); See Catabini v. Superior Court, 26 CA4th 239, 243, 31 CR 2d
520 (1994)... CCP 1010 states that notices must be in writing, The general rule is that
notice of motion must be given whenever the order sought may affect the rights of an
adverse party. Miller v. Foremost Motors, Inc., 16 CA4th 1271, 1276, 20 CR2d 274.
(2001).

Page -6-
—

Oo Ow NS A wh BB YG bh

 

Case 5:18-cv-00369-CJC-ADS Document 59 Filed 11/28/18.Page 7 of 28 Page ID #:396

expenses, and the filing of the bogus eriminal complaint.

C. Respondents United States, the United States Attorney General, the U.S. Forest
Service San Bernardino National Forest, Mark R. Snyder, and Deveree. Kopp violated
36 CFR. 261.1(d), when they falsely acosied, arrested, and held me for nearly Two

years, until trial.

FAILURE TO COMPLY WITH NOTICE REQUIREMENTS
D. CALIFORNIA CODE OF CIVIL PROCEDURE §1010 PROVIDES:

 

“Notices must. be: in writing, and the notice of a motion, other than for a
new trial, must state when (it is to be heard), and the grounds upon which it
willbe made, and the papers, if any, upon which it is to be based. If.any
such paper lias not previously been served upon the party to be notified
and was not filed by him, a copy, of such paper must accompany the
notice...”. (Amended by Stats. 1935, Ch. 722.)(emphasis mine.)”

E. CALIFORNIA RULES OF COURT, RULE 3.1110 PROVIDES:

 

“Contents of the Notice must state (1) when the hearing will. be held (court
date, and time), (2) the grounds upon which it will be made, (3) the papers,
if any upon which it is to be based.”

F. CALIFORNIA PRETRIAL PRACTICE AND FORMS §4:64: CONTENTS OF

The notice of a motion, other than for a new trial, must state; When the
hearing will bé held (court date, and time); The grounds upon which it will be
made; and The papers, if any, upon which it is to be based. cof CCP. $/0/0;
CRC 3.1110] . .

PLEASE TAKE FURTHER NOTICE that the Notice filed on June 19, 2018 failed

‘to comply with C.C.P, $1010, and C.R.C. Rule 3.1110,

PLEASE TAKE FURTHER NOTICE that. the Notice where it was. supposed to

indicate when the motion would be. heard. The identified Notice stated:

Hearing Date/Time

[Under Submission].

Page -7-
Case 5:18-cv-00369-CJC-ADS Document 59 Filed 11/28/18*Page 8 of 28 Page ID #:397

—

—- CO DO CO YD KR wh F&F WwW NY YF &

22

oe fo oN DH mw & WY

 

PLEASE TAKE FURTHER NOTICE ‘that since the respondents purported Notice
failed to “include the ‘hearing date, and time’ ” fails and is. wholly inadequate and
fatally defective, according respectively, cf. Galleria Plus; Inc., v.. Hanmi Bank, 179
Cal.App.. 4th 535, 101 Cal.Rptr. 3d 803 (2009); cf Li v. Majestic Industrial Hills LLC
(2009), 177 Cal.App 4th 585, 591, 99 Cal Rptr.3d. 334.

or, Galleria Plus, Inc. v. Hanmi Bank, 179 Cal.App. 4th 535, 101 CalRptr.
d 803, 2009 Cal. App. LEXIS 1856 (Cal.App., 2009}: If the document fails to
specify when the motion will be made, it is fatally defective.
cf. Li v. Majestic Indusirial Hills LL€ (2009)177 Cal.App4th 585, 591, 99
Cal .Rptr.3d 334. ...a notice of 4 motion "must state when ... it-will be made....".
Further, failure to comply with technical form as well as failure to state with
particularity grounds of motion will lead. to dismissal of motion.

“Respondent's purported notice, served April 25, 2008, indicated the motion would
be heard "on AAA at BBB." The document failed to specify when the motion would
be made, rendering it fatally defective, (See Bohn v. Bohn (1913) 164 Cal. 532, 536
[129.P. 981] lapplying § 1010-to find a document entitled "motion" which failed to
specily a time, ror hearing fatally defective}; Cal. Rules of Court, rule 3.1110 Co) };

Witkin, Cal. Procedure (5th ed. 2008) Proceedings Without Trial, § 9, pp. 433-434.)
The document's statement that a sanctions motion could be filed "on and after May
23, 2008" did not provide notice of the 21-day period or serve the remedial purpose
of section 128.7's notice provisions.”

[See §§14.26, 14.52, for other opening page requirements.
§14.49 Notice of Motion

A notice of motion must state in the opening paragraph the nature of the order being
sought and the grounds for issuance of the order.

CRC3:1110(b) date of filing of the action; and trial date, if set:

cf Riley. v. Northwestern: Bell Tel. Co., 1 F.3d 725, 726-727~ (8th Gir. 1993).

Further, the purported Notice given by snowing patty was:insufficient. cf Arreola
Rand v. Rowland, 113 F.3d.1520, 1522-24 (9th 1997).

FILING NOTICE WITHOUT COMPLYING WITH PROCEDURE WAS A
STRATEGIC DECISION - NOT INADVERTENCE, MISTAKE, OR SURPRISE

 

PLEASE TAKE FURTHER NOTICE that the Notice and: Motions to: Dismiss were

submitted in “bad faith” for failure to give fair Notice.

PLEASE TAKE FURTHER NOTICE that We do not believe said filing without

Page -8-
—

OD Oo 1 KH OW B BW He So

20

DW cf 4 ON th fP & b

 

Case 5:18-cv-00369-CJG-ADS Document 59 Filed 11/28/18=-Page 9 of 28 Page ID #:398

including a date and time for the motion to be heard was not. done inadvertently, by
mistake, but was a “Sirategic Decision” not to place, the date and time-:on the
motion.. It was not excusable neglect. ¢f Slaughter y. Southern Talc Co.; 919 F.2d
304 (5th Cir. 1990):

“affidavits that not filed by deadline properly rejected because they’ were- the
result of strategic decision by the party; not excusable neglect.”

G. Re MEET and CONFER

PLEASE TAKE FURTHER NOTICE that no MEET and CONFER happened.
Though the Assistant United States Attorney called, there was no meaningful
conversation about the contents, reasons for the motion to dismiss, nor was there any

proposed talks in mitigation.

H. FAILURE TO PROVIDE ACTUAL NOTICE THAT COMPLIES WITH
PROCEDURE and CALIFORNIA RULES OF COURT.

PLEASE TAKE FURTHER NOTICE that though I did receive the purported
Notice of the pending Motion, Written Notice was stiil required, and does not excuse
the moving party from the requireménts of giving written notice as required by.
statute. cf Rutter Group: California Pretrial Practice and Forms, 14.62. of. (Fair
Notice is a requirement) Rand v. Rowland, 154 F. 3d 952 - COA, 9th Cir. 1998. of.

Weissenberger’s Federal Civil Procedure Litigation Maziual.

PLEASE TAKE FURTHER NOTICE that the defective Notice. given. by moving

party was insufficient’ under Arreola Rand v. Rowland, 113 F.3d 1520,. 1522-24

(9th Cir. 1997)

J. CALIFORNIA PRETRIAL PRACTICE and FORMS 14.62, PROVIDES:

Page -9-
Case 5:18-cv-00369-CJC-ADS Document 59 Filed 11/28/18 “Rage 10 of 28 Page ID #:399

—

bw &§ S&S 2b we WA HW FF DN SE

0D oO SA FN th fF ww ON

 

Actual Notice - Written. Notice Still Required.

PLEASE TAKE FURTHER NOTICE that “The fact that an opposing party has
actual knewledge of a pending. court proceeding does: not excuse the moving party
from the requirement of giving the written notice required by statute.” cf County of
Santa Clara vy. Perry, {8 C4th 435,442, 75 CR2d 738 (1998); When a inotion does
not give adequate notice of the grounds relied on, a court will usually summarily deny the
motion Feldberg v. Quechee Lakes Corp., 463 F. 3d 195, 197 (2nd Cir. 2006); Failure to
comply with technical form as well as failure to state with particularity grounds of motion
will lead to dismissal of motion. Riley v. Northwestern Bell Tel. Co., 1 F.3d 725, 726-727
(8th Cir. 1993);

PLEASE TAKE FURTHER NOTICE that “Every motion must also specify the relief
sought.” See Fed. R. Civ. P. 7(b)(1)(C); Moore v. Indiana, 999 F.2d 1125, 1131 (7th Cir.
1993) (Plaintiff's cursory motion failed to convey plaintiff's intention to ad 13 new
defendants and change nature of claim); Snellman v. Ricoh Co. 836 F.2d 528, 532 (fed. Cir.
1987). The relief requested should be tailored to the facts of the motion and should not be
stated too. broadly, or the movant will risk denial of the motion. Furthermore, ‘the papers
submitted in support of the motion must justify the relief. See Gaskin v. Pennsylvanta, 231
F.R.D. 195 n.1 (E.D. Pa. 2005) (denying-motin to intervene that failed to state type of
intervention sought or grounds for motion and did ot provide proposed pleading). Moore’s

Federal Practice 3d ed. )

PLEASE TAKE FURTHER NOTICE ‘that the Motions to. Dismiss falsely claim that
Claimant must first exhaust administrative remedies under the Federal Tort Claims Aci
before filing.§ 1983 actions.

PLEASE TAKE FURTHER NOTICE the AUSA has totally misapprehended and

Page -10-
Case 5:18-cv-00369-CJC-ADS Document 59 Filed 11/28/18 ~Rage 11 of 28 Page ID #400

—

oe a A hw Bw NF Oo Oo we DR A he BY NM eE Oo

CP fe 4S A HH BR WB NH

 

misrepresented that. §1983 Claims must first have exhausted administrative remedies under
the FTCA. Congress never intended that those making §1983 claims must first.exhaust
FTCA remedies before filing. Here, the AUSA stepped outside of his jurisdiction, and

presented a frivolous motion,

PLEASE TAKE FURTHER NOTICE that. the ASSISTANT UNITED STATES
ATTORNEY, the requested relief is to dismiss the claims based on erroneous
misrepresentation, misapprehension or assuniption that Claimant must first complete
administrative exhaustion requirement under the FTCA, prior to filing $1983. actions, is
contrary to what Congress intended. There is no FTCA requirements prior to filing this
action. Therefore, he missed the point and acttially failed to give proper Notice and failed

to. assert the grounds for dismissal of my Claims. Therefore, the Notice is fatally defective.

PLEASE TAKE FURTHER NOTICE that California law requires proper Notice with

a date and time for the proposed heating.

PLEASE TAKE FURTHER NOTICE that each of the Respotidents failed to
comply with California law, Rules-of Court, Local Rules, and Procedurés designed
to protect the non-moving party from any mis-feasance, malfeasance. and non-

feasances by a moving party.

J. CIVIL PROCEDURE BEFORE TRIAL (RUTTER GROUP CALIFORNIA
PRACTICE GUIDE)(2014) 6:10. PURPOSE OF DEFAULT PROCEDURES.

PLEASE TAKE FURTHER NOTICE that default proceedings protect. diligent

parties. from delay and uncertainty caused by unresponsive parties, such as UNITED

STATES, U.S. FORESTRY SAN BERNARDINO NATIONAL FOREST, UNITED
STATES ATTORNEY GENERAL, MARK R. SNYDER and DEVEREE KOPP. A

Page:-11-
Case 5:18-cv-00369-CJC-ADS Document 59 Filed 11/28/18.“Rage 12 of 28 Page ID #:401

—

— _
- 6

od AA BRON S&F 6 BO ew aA eH BR

Oo 0 “lo tA RB OU OU

—.
No

h

 

default ensures that. litigants who are. vigorously pursuing their cases: are not hindered
by those: who are not in an environment of limited judicial resources. ef Swaim v.
Moltan Co. (7th Cir. 1996) 73. F3d 711, 716 Gnternal quotes. omitted); cf Boland vy.
Yoccabel Const. Co., Inc. (DDC 2013 293 FRD 13, 17, default protects diligent party

from intetiminable: delay and continued uncertainty as to his’ rights.

PLEASE TAKE FURTHER NOTICE that clearly there was and remains 4 duty to
include ali the laws, rules, procedures on Notices, for the Court to have jurisdiction

over the proposed matter.

PLEASE TAKE FURTHER NOTICE that in these instances, the foregoing laws,

rules, local rules and procedure were entirely skipped.

PLEASE. TAKE FURTHER NOTICE that the Notice of Motion and Motion, the
Memorandum, the. Declaration and all incidental papers must be. stricken with
prejudice. The federal and state appellate courts remain firm in their decisions
regarding failure to. give proper Notice...that a failure to include a date and time for.

a heating is FATAL to the motion, and are summarily denied.
PLEASE TAKE FURTHER NOTICE that the. Notice of Motion and Motion,

Memorandum, the Declaration and all incidental ‘papers must be stricken with

prejudice.

PLEASE TAKE FURTHER NOTICE that if the motion is granted having a wholly

inadequate .and fatally defective Notice, We will be irreparably harmed.

Page -!2-
Case 5:18-cv-00369-CJC-ADS Document 59 Filed 11/28/18.~Rage 13 of 28 Page ID #:402

—..

BR BR RD RNR NO BR
SO ~~ WN WB WD KB we OD Oo OC Wa HD ww FF WwW HY YE SG

eC wm NW DR ww Bw WL

 

TIE. RE MOTIONS TO DISMISS:

Re: The United States Attorney’s Defective Ascertainment of the.
Present Matters does not allow for ignoring the law,-and allowing

the granting dismissals based on erroneous grounds

PLEASE TAKE FURTHER NOTICE that Respondents, the. United States, the United
States Attorney General, the U.S. Forest Service San Bernardino National Forest,
Mark R. Snyder and Deéveree Kopp’s motion to dismiss are fatally flawed and
inadequate, as they purport to claim that Claimants must file claims under the Federal
Tort, Claims Act (“FTCA”), that Claimant must comply. with administrative. exhaustion
before filing suit. in the District Court, that Claimant must purportedly comply: with
28 U.S.C. §2675...therefore implying that the Court purportedly lacks jurisdiction, that
42 U.S.C. §1983 claims are not applicable to the. Respondents identified.

PLEASE TAKE FURTHER NOTICE that the positions taken by Mr. Park, along
with those persons he purports to represent, his positions are totally inapposite and
contrary to §1983 Claims, along with their ‘misapprehensions of what the law

actually allows for.

PLEASE TAKE FURTHER NOTICE that 42 U.S.C. 1983 PROVIDES:

Every person who, under color of any statute, ordinance, regulation,
custom, or usage, of any State or Territory or the District of Columbia,
subjects; or causes to be subjected, any citizen of the United States or
other person within the jurisdiction thereof to the deprivation of an

rights, privileges, or. immunities secured by the Constitution and laws, shall
be liable to the party mjured in an action at law, suit in equity, or other
proper proceeding for redress, except that in any action brought against a
Judicial officer for an act or omission taken in such ‘officer’s judicial capacity,
injunctive relief shall not be granted unless a declaratory decree was violated or
declaratory relief was. unavailable. For. the purposes of this section, any Act of
Congress ‘applicable exclusively to the District of Columbia shall be considered
to be a statute of the District of Columbia. (R.S. § 1979; Pub. L. 96-170, §

Page -13-
Case 5:18-cv-00369-CJC-ADS Document 59 Filed 11/28/18 Rage 14 of 28 Page ID #:403

Oo oO ND BA ow BR oe Boe

oa A AW BP WB YM & SG ow A DH FH B Ww YN HH Oo

 

1, Dec. 29, 1979, 93 Stat. 1284; Pub. L. 104-317, title Ii, § 309(c), Oct. 19,
1996, 110 Stat. 3853. } Notes. Effective Date of ‘1979: “Amendment. Amendment
by Pub, L. 96-170 applicable with ree to any deprivation of rights,
rivileges, or immunities secured by the Constitution and laws occurring. after
Deo. 9, 1979, see. section 3 of Pub. L. 96-170; set out as a note under
section 1343 of Title 28, Judiciary and Judicial Procedure.
PLEASE TAKE FURTHER NOTICE that the United States. Governinent: purports to
act under the ORGANIC ACT OF 1871, which was an incorporation of the. person of
the de jure government, which since 1871, The United States since 1871 has Acted as
a corporation, and cannot assert immunity as it is a person identified. under §1983

Statute.

PLEASE TAKE FURTHER NOTICE that §1983 has the term “persons”. The term

“person” mean persons. employed in a Corporate Capacity, under the mcorporated

United States.

PLEASE FAKE FURTHER. NOTICE that the term “person” iméludes_ the
Respondents identified in the lawsuits that are sued in their personal/individual, non-

government capacities.

PLEASE TAKE FURTHER NOTICE that the UNITED STATES, the UNITED
STATES ATTORNEY GENERAL is and at all times is responsible to maintain
control of Assistant United States Attorneys, and other Employees of the United.
States, when they perform their duties and obligations to the People of the United States.
Clearly, he failed to maintain, check into this matter, and allowed a malicious

prosecution to happen to me; depriving me of my life, liberties, until Acquittal. Through

his: failures to perform corréctly means that he failed in. his obligations, thus,

breaching his public duties and now liable for his failtires to correct these employees.

Section 1983 applies to the Office. He elected to éxceed his obligations. The

Page -14-
Case 5:18-cv-00369-CJC-ADS Document 59 Filed 11/28/18,“Rage 15 of 28 Page ID #:404

—

WN BY wR DW NM NN DH wm eee ee
co WA A BR YW NM SE SS owe AD HW BF WN EH GS

Oo to SN A A SS WB Ww

 

ATTORNEY GENERAL failed to prevent the MALICIOUS PROSECUTION case that

was wrongfully commenced in 2015 by UNITED. STATES employees, that were

under his control and supervision.

PLEASE TAKE FURTHER NOTICE that the UNITED STATES ATTORNEY
GENERAL still Acts in Aiding said United States employees, including the ASSISTANT
UNITED STATES EMPLOYEES in depriving mie of my rights to redress, as he has
continued to allow Mr. Park to wrongfully’assert positions that are contraty to the §1983
Statute, which proffered misguided: arid misapprehensions about the law in his. Motion
to. Dismiss, which are Contrary to what Congress deemed appropriate concerning §1983
claims for redress. The AG is required to correct errant government employees acts,

behaviors, and perform obligations to protect and serve, me, one of the People.

PLEASE TAKE FURTHER NOTICE that when each employee of the United States
breached their “quid pro quo” contract that. had with me; meaning their Oaths of
Office, they. actually Acted outside of their duties to protect me and my property,
leaving. them clearly within the §1983 Statute. There are no. immunities when they

exceeded their jurisdiction and deprive me of my liberties and Rights.

PLEASE TAKE FURTHER NOTICE that the employees of the UNITED STATES

ate citizens of the United States.

28 U.S. CODE § 1343. CIVIL RIGHTS and ELECTIVE FRANCHISE, PROVIDES:
(a) The district courts shall have original jurisdiction of any civil action authorized
by law to be commenced by any person:

(1) To recover damages for injury to his person or Pees or because of the
deprivation of any right or privilege of a citizen of the United States, by-any act done

in furtherance of any conspiracy mentioned in section. 1985 of Title 42;

(2) To recover damages from any person who fails to prevent or to aid in preventing

Page ~15-
Case 5:18-cv-00369-CJC-ADS Document 59 Filed 11/28/18-“Rage 16 of 28 Page ID #:405

BON bo RS RDO OR Nii
SW MW BW Be BF OB Bo wm AR wh —F BH YY

bo
go

2 08 YD A BR BW YD

 

any wrongs mentioned in section 1985 of Title 42 which he had knowledge were
about to occur and power to prevent;

(3) To redress the deprivation, under color of ary State law, statute, ordinance,
regulation, custom or usage, of any right, privilege or tmmunity secured by the
Constitution of the United States or by any Act of Congress providing for equal nights
of citizens or of all persons within the jurisdiction of the United States;

(4) To recover damages or to secure equitable or other relief under any Act of
Congress providing for the protection of civil rights, including the night to vote,

(o).For purposes of this section—
(1) the District of Columbia shall be considered, to be a State; and
(2) any Act of Congiess applicable exclusively to the District of Columbia shall be
considered to. be a statute of the District of Colunibia. June 25, 1948, ch. 646, 62
Stat. 932; Sept..3, 1954, ch. 1263, § 42, 68 Stat. 1241; Pub. L. 85-315, part IH, §:
121, Sept. 9, 1957, 71 Stat. 637; Pub. L. 96—170, §.2, Dec. 29,1979, 93 Stat.
1284.) , ,
PLEASE TAKE FURTHER NOTICE that this Court has jurisdiction over employees of
the United States, when they violated-§ 1983, and maliciously prosecuted-me, knowing I was

exempt under 36 U.S.C. 261.1(d), when they deprived me of my rights.
DEFENSES TO MOTIONS TO DISMISS THE 81983 ACTIONS

PLEASE TAKE FURTHER NOTICE that pursuant the Federal Practice Manual, sections

3.4.A., Exhaustion of remedies: isnot required for 1983-acttons.
ef, Patsy v. Bd. of Regents, 457 U.S. 496, 501-02 (1982) (exhaustion of state
remedies not required under § 1983);.Quern v. Jordan, 440 U.S. 332, 34142 (1979);
cf, Monroe v. Pape, 365 U.S. 167, 170-71 (196 D (§ 1983 provides federal remedy.
independent of state law remedies. and is available.ecven. when state official acted in
violation of state law), rev'd on other grounds, Monell v..Dep’t of Soc. Servs., 436
U.S. 658 (1978). . .
cf Fair Notice is requirement. Rand v. Rowland, 154 F. 3d 952 --COA, 9th Cir.
1998, Notice:given by moving Patty was insufficient under Arreola Rand v. Rowland,
113 F.3d 1520, 1522-24 (9th vir, 1997).

PLEASE TAKE FURTHER NOTICE that the Notice and motion to dismiss were

submitted in bad faith for failure.to give fair notice.

Page -16-
Case 5:18-cv-00369-CJC-ADS Document 59 Filed 11/28/18.-Rage 17 of 28 Page ID #:406

ok

ont AA BR OE ee SF COI Hw BF WH SE

OW ew Nm mW BR ww

 

NO EXTENSIONS.OF TIME WERE GRANTED

PLEASE TAKE FURTHER NOTICE that “An extension of time by the court or the

service of preliminary motions of any kind will prolong that period even further. In many

cases this merely represents unnecessary delay, cf United States v. Adler's Creamery, Inc.

(C.C.A,2d, 1939) 107 F.(2d) 987.
THERE ARE NO SIGNED AND. SEALED ORDERS OF THE COURT

PLEASE TAKE FURTHER NOTICE that there. are no “signed and sealed” orders

granting any extensions of time.

PLEASE. TAKE FURTHER NOTICE that when the. words “IT IS ORDERED,”
“ORDER,” “IT IS SO ORDERED,” appear in papers identified as CIVIL MINUTES -
GENERAL, it-is not an order under any law, rule of the United States, Said paper has no.
force or affect to any man/woman or person, regardless. of whether there was

visitations, appearances or attendance: by the parties at motion hearings.

PLEASE TAKE FURTHER NOTICE that since thete have been no “signed and
sealed” orders, no exterisions of time ever occurred for these Respondents. Thereiore,
each have defaulted by the Judicial Officer(s) so proffering, and therefore; was proper
exercise of jurisdiction which properly assisting me. To now say ‘hat these
Respondents. were granted extensions, would be denial of my rights, and failure to:

provide honest government services, and would exceed any judicial officers. duties.
CLAIMANTS MADE NUMEROUS REQUESTS FOR DEFAULT BUT IGNORED

PLEASE TAKE FURTHER NOTICE that F.R.Civ. P. Rule 5(a)(2): (2) If a Party

Fails to Appear. No service is required on a party who is in default for failing to

Page.~17-
Case 5:18-cv-00369-CJC-ADS Document 59 Filed 11/28/18 --Rage 18 of 28 Page ID #:407

—

Bw BM BB Bw BB BR RNR Ss i i il
oN A A BF BY NY S| SG Oo em OS KR Ow RB BW he KH SD

Oo OA Ww A A BP WwW LY

 

appear.. But a pleading that asserts a new claim for relief against such a. party must

be served on that party under Rule 4.
AUTHORITIES PERTAINING TO PRETRIAL

PLEASE TAKE FURTHER NOTICE that Moore’s AnswerGuide: Federal Pretrial
Civil Litigation, 2017 Ed. §1.05(2). Statutes Expressly Creating Federal Question Causes
of Action §1.06(a) Federal Law Creates:Cause of Action.

If the claim for relief is created by federal law, the “arising under” test is satisfied.
cf. Merrell Dow Pharms., Inc. v. Thompson, 478 U.S. 804, 808, 106 S.Ct. 3229, 92
L. Ed. 2nd 650 (1986) (vast majority of cases brought. under general. question
jurisdiction of federal courts are those in which federal law creates cause of Action.

Moore’s Federal Practice Guide (3d’ed.)-8103.31.
Federal Litigation Guide 4] 1.32[2].

[3] Bringing Claims under Administrative Acts and: Regulations.

A. plaintiff's claim may invoke federal question jurisdiction if fhe plaintiff is

adversely affected by federal agency action in violation of the law. See 5 U.S.C.

§702;.see also.Abbot Labs. v. Gardiner, 387 U.S. 136, 140, 87 $.Ct. 1507, 18 L.Ed.

2d 681 (1 267. udicial review of final agency action by an aggrieved person will not

be cut ) uniess there is persuasive reason to believe that such was the purpose of
,ONETCSS }.

Federal question jurisdiction applies to the acts and regulations of administrative
agencies unless Congress has specifically exempted them from judicial review. See
Califano v.. Sanders, 430 U.S. 99,97 S.Ct. 980, 51 L.Ed. 2d 192 (1977). Alexander
v, Sandoval, 532 U.S. 275, 284-289, 121 S.Ct, 1511 (2001) Gf Congress intends a
statute to be enforced through a private cause of action, it also inténds the
authoritative interpretation of the statute to -be so enforced as well}.

There. is a strong presemption that Congress intended judicial review of
administrative actions unless.a contrary intent is clear from the statute: or legislative
history. See Bowen y. Michigan Academy of Family Physicians, 476 U.S. 667,670,
1068.Ct. 2133 (1 780 )judicia review ofa final agency action by an aggrieved person
will not be cut off unless there is persuasive reason to believe that such was the
purpose of Congress). However, if a federal statute does not create a. private
right of action, a party aggrieved by a federal agency’s acts may pursue its
remedies under the Administrative Procedure Act, if both federal question
jurisdiction and prudential standing exist. See NCUA.y. First National Bank &
Trust Co,, 522 U.S. 479, 488, 118 8.Ct. 927 (1998) (interpreting §10(a} of the APA
to impose a prudential standing requirement in addition to the requiremient, that a

Page -18-
Case 5:18-cv-00369-CJC-ADS Document 59 Filed 11/28/18.-Rage 19 of 28 Page ID #:408

—

Oo wo SD OD th BR ww ON

Oo “A wh &e & NM SE GS Oo oO HM KA th fF BY NHN YF &

 

plaintiff have suffered a sufficient injury-in-fact).
Moore?s. Federal Practice (3d ed.) §103.32[3]
Federal Litigation Guide § 1.32[2]

Bender’s Federal Practice Forms, Form No. 8:3
SUS.C. §702 (right of review)

PLEASE TAKE FURTHER NOTICE that A plaintiffs claim may invoke federal

question jurisdiction if the plaintiff is adversely affected by federal agency action in violation

of the law. See 5 U.S.C. §702.

PLEASE TAKE FURTHER NOTICE that We have by filing the instant action, invoked
federal question jurisdiction because 1 was adversely affected. by the U.S. Forest Service
personnel, when they falsely arrested and charged me for purported violations of law that i

was expressly exempt from. They violated 36 C.F.R. 261.1 (d).

PLEASE TAKE FURTHER NOTICE that Congress intended §1983 to be enforced
through:a private cause of action, when: Every person who, under’ color of ‘any statute,
ordinancé, regulation, custom, or usage, of any State’ or Territory or the District of
Columbia, subjects, or causes to be subjected, any. citizen of the. United States or
other person within the jurisdiction thereof to the deprivation of any rights, privileges,
or immunities secured by the Constitution and laws, shall be liable to the party injured

in an action at law, suit in equity, or other proper proceeding for redress,

PLEASE TAKE FURTHER NOTICE that the U.S. FOREST SERVICE employees
wrongfully charged me with 36 C.F.R. 261.9 violations. They knew I was exempt under
§261.1(d). Through wrongful misapplication/misapprehension of the law, and by
custom, and wrongful usage of the. statute, they wrongfully subjected and caused me

(being within the alleged jurisdiction of the U.S. FOREST SERVICE) numerous

Page -19-
Case 5:18-cv-00369-CJC-ADS Document 59 Filed 11/28/18 -Rage 20 of 28 Page ID #409

—

BS NB BR BD OO RO ee te
oo WN A mM BR WY Me EF S&S 6 em HDR nH BB WwW NY KY SG

eo mA A A Bw WY

 

deprivations of.my rights, privileges of the immunity secured under 36 C.F.R. 261.1(d)
which was applicable because I was performing “fire suppression”. Each are liable to me
for the injuries they caused me, whether at law, suit in equity or other proceeding, as

established under §1983,

PLEASE TAKE FURTHER NOTICE that Congress intended the authoritative

interpretation of the §1983 statute as written to be so enforced.

IV. CONCLUSIONS.

PLEASE TAKE FURTHER NOTICE that the Notice of Motion failed to comply
with CCP. $1010.

PLEASE TAKE FURTHER NOTICE that the Notice of Motion did not have the
required “date and time” for the hearing. on the face of the Notice, or anywhere

else.

PLEASE TAKE FURTHER NOTICE that the. Notice of Motion did not comply
with CRC. Rule 3.1110, supta cf. California Pretrial Practice and Forms §4:64:

Conterits of Notices:

PLEASE TAKE FURTHER NOTICE that the California Rules of Court requites the
Notice of Motion to contain (1) when the hearing will be held (court date, and time),
(2) the grounds. upon which it will be made, (3) the papers, if any upon which it is

to be based.” cf Rutter Group, California Pretrial Practice and Forms, 14.62.

PLEASE TAKE FURTHER NOTICE that the Notice of Motion failed to contain

“when the hearing will be held, the grounds upon’ which it will. be made, and papers

Page -20-
Case 5:18-cv-00369-CJC-ADS Document 59 Filed 11/28/18 Page 21 of 28 Page ID #:410

Oo co 1 HR wv BP WY Le

Mm Ww WN YH WN NWN BHO RD ODO me me mm i
ana 41 BH Ww fF WwW NY KF OF CO WO AN KH A FB WwW NY KY S&S

 

upon which it is to be based. cf Rutter Group, California Pretrial Practice and

Forms, 14.62.

PLEASE TAKE FURTHER NOTICE that at least Eight times I have requested

entries of defaults.

PLEASE TAKE FURTHER NOTICE that No defaults were ever entered, though

pursuant F.R.Civ. P., Rule 55(a) requires defaults to be entered when requested.

PLEASE TAKE FURTHER NOTICE that additionally, the Notice is fatally
defective and inadequate because the assertions that FTCA required exhaustion of
adminsitrative remedies prior to filing a §1983 action, is totally misapprehended, moot
and misrepresentation of what Congress intended §1983 to be. Therefore, said notice did not

comply with Notice requirements.
V. RELIEF

PLEASE TAKE FURTHER NOTICE I require the following Relief:

Deny the respondents Motions to Dismiss with prejudice.
Enter the defaults of United States, United States Attorney General, U.S.
Forest Service San Bernardino National Forest, Mark. R. Snyder and Deveree

Kopp.

This 1g day of November, in the Year of Our Lord, Two-thousand eighteen.

Arvin Mibee Sole

; nif
joaquin U vee acosta

 

Page -21-
Case 5:18-cv-00369-CJC-ADS Document 59 Filed 11/28/18 ~Rage 22 of 28 Page ID #411

20

0 MW BS DH HH & WY N

 

Declaration of Joaquin Andres Acosta

 

in support of No-Consent and Opposition to Motion to Strike

 

I, me, Joaquin Andres Acosta, hereby declare as follows:

1, Iam the Claimant in this matter.

2. This declaration. is based on my own research, information and personal/first hand

knowledge of the matters set forth herein.

3, ]-am competent to testify.

4, Lam over the age of eighteen years.

5. If called to testify to these matters, I will.

6. Lam mentally sound, and of good judgment.

7. The current suit was and.is based on 42 United States Code, section 1983-Civil action for
deprivation of rights.

8. Each of the respondents/defendants were served in the actions.except Anwar Kahn.

9. As of the Sixth day of May, said day was the last date for Bileen Decker to answer the

complaint or defend against the lawsuit.

10. As of the Sixth day of May, 2018, Eileen Decker failed to answer or defend against the
lawsuit.

11. I filed a request for erttry of default on the Ninth day of May, 2018.

12, The clerk of the court on the Eleventh day of may failed and refused to enter said default

giving the implausible. excuse: The clerk cannot enter the requested relief as Order

Approving Ex Parte Application For an Extension of Time To File Answer Or Motion was
granted by Magistrate/Judge Karen L. Stevenson until June 19, 2018 to answer, move or
otherwise respond to Plaintiffs complaint.

13. Eileen Decker was not part of the Ex Parte Motion for An Extension of time, Therefore,
said denial was a denial of my substantial right to enter default against. Decker, and an
Obstruction of Justice was committed by the-clerk.

14, Shortly after the rejection by the clerk, I called and spoke with the cletk. She looked up

‘the case, after 1 pointed out that the Ex parte order did not include Decker. She said theres

Page--I-
Case 5:18-cv-00369-CJC-ADS Document 59 Filed 11/28/18 -Rage 23 of 28 Page ID #:412

—

 

nothing I can do. 1 did my best to motivate her to do her job, but said ‘motivational
suggestions did not pass the barrier of her brain.

15. On 6/19/2018 a purported NOTICE OF MOTION AND MOTION TO DISMISS
CASE was filed by Assistant United States Attorney, Richard Park.

16. After receiving. the purported NOTICE OF MOTION AND MOTION, the
DECLARATION IN SUPPORT, A PROPOSED ORDER AND PROOF OF SERVICE I
examined and read the Caption page for the DATE AND TIME OF HEARING, but it was
absent. I performed some research on the matter, and discovered that procedure, rules of
Court and Local Rules required complete compliance with all set forth thereunder. I also
found state and federal cases and.authorities which mentioned that dny Notice of Motion that
does not contain a date and time,-and other things such as a judges name, place of hearing,
when the action. was filed, and trial date were fatally defective, as each of the items if known
are always required to be-on the.face of the pleading itself. All of these were-absent.

17. On Thursday, Junie 26, 2018, I called the Clerks'office to see if any hearing date was set.
Clerk said there are no dates. reserved for the motion to dismiss.

18. ‘There aré no dates on pacer.gov confirming a hearing for the Motion to Dismiss.

19. In compliance with the federal and state meet and confer requirements, I complied by
calling the Assistant United States Attorney, Richard Parks Office on July 3, 2018 and July
9, 2018 to discuss my Motion to. Strike. When he did not answer on or after July 3rd, 1 left
a voice mail regarding my wish to discuss my filing a Motion to Strike and Entry of Defaults
(and withdrawing his motion to dismiss). Since placing the call, he and no other person from
his Office has returned my call. oe |

20. True Copies of Letters sent to Richard Park:

Joaquin Andres: Acosta
PO Box 2889 ,
Big Bear Lake, California

Richard M. Park _
c/o United States Attorneys: Office

Page -2-
Case 5:18-cv-00369-CJC-ADS Document 59 Filed 11/28/18 -Page 24 of 28 Page ID #:413

wo feo HT DH OH FF He He

Nw NO NY NN NY WY NHN NNO NOOR RRR ORR ORR OES OO RRS le
loo >) ©) i ro oo? i ©) os eo ns Si)

 

300 N. Los Angeles Street
Los Angeles, California 90012
June 12, 2018

Re \ oaquin Andres Acosta v. United States Incorporated, Case No. CV 18-369 CJC
Dear Mr. Park This letter requires you to produce the delegation of Authority from
the United States Attorney General or his delegate to represent DEVEREE KOPP,
MARK R. SNYDER, and anyone else that you allegedly represent. Though you have
asserted you have authority, and never presented the delegation letter specifically for
KOPP and SNYDER, it is our assertion that no delegation of authority letter exists for
you to represent them in their individual capacities, nor anyone else involved as
respondents/defendants. Please provide a certified copy of the delegations of
authority, or send a copy sent to me within 72 hours. Your failure to provide said
proof within 72 hours will be deemed and admission by you that no delegation of

authorities exists to represent KOPP, SNYDER or any other respondents/defendants

in this matter.

7

By: Ait

Andy’Acosta.”

 

“Joaquin Andres Acosta
PO Box 2889 Big Bear Lake,
California

Richard M. Park
c/o United States Attorneys Office
300 N. Los Angeles Street
Los Angeles, California 90012
June 12, 2018
Re: Joaquin Andres Acosta v. United States Incorporated, Case No. CV 18-369 CJC

(KS)

Dear Mr. Park Please be advised that this does not constitute a meet and confer,

and the rules require meet and confers be in person or by telephone at least five

Page -3-
Case 5:18-cv-00369-CJC-ADS Document 59 Filed 11/28/18 Rage 25 of 28 Page ID #414

_—-,

Oo —~ OO wm FF WwW NM S| S&S SO wt HS DH HR YH SPS GS

oO fF SD & & WwW N

 

days prior to the last date for filing.

Further, your assertions stated in-your June 12, 2018 letter, that my Section 1983
claims are dependent on sections 28 U.S.C. 2680(h), and 28 U.S.C. 2675 to be valid,
are wholly inadequate and insufficient, as 1983 claims are to be construed broadly,
and need,to administrative process prior to filing suit. Since this is not’a suit based
on fraud, the heightened pleading standard identified in Ashcroft v. Iqbal and Bell
Atlantic v. Twombly equally fail, as the law Fed. R, Civ. Procedure, Rule 8 requires

only. the following (a) (1)a shoit-and plain statement of the grounds for the courts

Jurisdiction; (2) a short and plain statement of the claim showing that the pleader is

erititled to-relief ; and, (3) a demand for the relief sought, which may include relief in
the alternative or different types of relief. All these have been complied with. Please
wrap your head around these cases: Monroe v. Pape, Monell v, Department of Social
Services, and Bivens v. Six Unknown Named Agents. As these are U.S. Supreme
Court cases, any motions to dismiss based on your letter would be. reversed.
Additionally, Qualified immunity is the general rule for individuals such as police
officers and other officials unless they violate clearly established Constitutional rights
or act ina grossly unreasonable fashion. Actions taken with deliberate indifference

may impose liability See: Farmer v. Brennan, 1994.

Clearly the persons did actin an unfeasonable fashion.

Heres a Brief Section 1983 Litigation Checklist:

1, Has there been a violation of a Constitutional or statutorily protected right?
A: YES.
2, Is the actor a person that is subject to Section 1983?

A: YES.

Page oo
Case 5:18-cv-00369-CJC-ADS Document 59 Filed 11/28/18 Page 26 of 28 Page ID #415

Oo fo 4tN DH AH FP WD Ne

NM NM BO Bw BRD OD ODOR OO eee
ao sa DH UA FB WY WN SK CO CO wWoAIT KH ww FP WwW YP KS S&S

 

3. Did this person act under color of law or local governmental custom or practice?
A: YES.
4. Are the actions complained of connected to the deprivation of rights in a reasonably
foreseeable manner (proximate causation)?
A: YES.
5. Are there defenses to liability such as immunity, lack of standing to sue, or a lack
of ripeness?
A: NO.
6. Is a monetary judgment collectable from a governmental entity or, in the case of an
individual defendant, personal assets or personal insurance policies?
A: YES.

By: / ct A
Andy Acosta.”

 

—End of Demands and Letters—

21. There are no “signed and sealed orders,” relating to or granting any motions for

extensions of time.
22. There are no answers to the claims by any respondent.
23. I have requested over eight times that the Clerk enter defaults.

24. The Clerk has failed, refused and neglected to enter defaults required under F.R.Civ. P.,
Rule 55(a).

25. The Respondents, the United States, the United States Attorney General, the U.S.
Forestry Service San Bernardino National Forest, Mark R. Snyder, Deveree Kopp failed to
properly comply with Notice requirements that, e.g., there be a date and time scheduled,
name of judge, place of hearing, trial date (if any set), the basis for the motion, and proper

service. The Notice lacking the elements decribed above, according to Authorities, laws,

Page -5-
Case 5:18-cv-00369-CJC-ADS Document 59 Filed 11/28/18 -Rage 27 of 28 Page ID #:416

—

co ~~“ AO te BF WwW NM Se OS 86 wm sa HR Ww BR WY NF SO

OO oO SF Gt B® BH

 

procedure, rules of Court and Appellate decisions, identify it as being FATALLY
DEFECTIVE and inadequate.

26. The Respondents grounds for their motions to dismiss have presented and asserted
fatally defective and misapprhensions and misrepresentations of the §1983 statute allows
for. Instead, they wrongly asserted that prior to any §1983 claims being filed, they must
first comply with some:sort of “exhaustion of administrative remediés” required under the
Federal Tort Claims Act. The §1983. statute does not require any “exhuastion of
administrative remedies” urider the FTCA, not does the §1983 statute require compliance

with any other statute or code before initiating any §.1983 action.

27. Based on our own: research, information provided by authorities. that can not be
challenged, We believe that the Notices of Motions.are fatally defective for failure to state
a date and.time for hearing, and the motions themselves, are fatally defective on the
basis that they fail to provide any reasonable grounds. that would be adequate for

dismissals.

28. The AG, AUSA, and respondents do not have a right to ignore any laws, statutes,
procedures, and appellate court decisions, but are required to. comply with them and the
mandates and prohibitions under the federal and state constitutions, which they took oaths
to support and defend, which primary purpose was to protect us, the people and our

properties.

29.. Therefore, based on the Courtesy Notices to the Court/Judicial Officer/Magistrate,
and our numerous grounds for entries. of defaults, and denials of their motions to dismiss
the actions, We bélieve there are grounds for entries of defaults of the above identified

respondents, and denials of their several motions to dismiss with prejudice.

Page -6-
Case 5:18-cv-00369-CJC-ADS Document 59 Filed 11/28/18 -Rage 28 of 28 Page ID #:417

wo Oo TD DH OH HF Ye Ye

Mw NH BR WH BH KO BRD BRD ORDO mm el
oo 4a DH A SF WY NY K§ CO ODO DO IT HR A S&F WS YY KS SO

 

If the motion to dismiss is granted, We will be irreparably harmed.

Certified (under penalty of perjury) this HY day of November, A.D. in the Year of Our

Lord, two thousand eighteen.

_— Aha i Mae :

joaquin fpnates “acosta, or my _ heirs,
successo#s, assigns and/or agents.

 

Certificate of Service
I: man (joaquin andres acosta) certify that:

joaquin andres acosta: Courtesy Notice re Civil Minutes - General (various dates);
Courtesy Notice re Opposition and Non Consent to Motions to Dismiss;
Declaration of Joaquin Andres Acosta in Support of Opposition to Respondents
Motions to Dismiss; Certificate of Service,

have been deposited with the Court clerk, whom will perform scanning and send said electronically

via NEF/ECF to the following, the day of scanning or filing, according to clerks judgment:

*richard.park@usdoj.gov
*=Each of the above parties have consented to NEF/Electronic Service, pursuant Santa Ana

Court’s L.R. 5-3.2.3

Additionally, courtesy paper copies may be sent by U.S. Certified Mail, if requested by

richard.park@usdoj.gov

This 2¢ day of November, A.D. in the Year of Our Lord, Two thousand Eighteen.

[fy lliur Ao Ve, Aten YG ;

Van (joadfain andres acosta).

Page -7-
